Citation Nr: 1612360	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-06 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, to include a thoracic and/or lumbar strain and degenerative changes at L5-S1, claimed as an upper back injury.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the claimed disabilities.  

In June 2015, a Board hearing was held before the undersigned at the RO, and the transcript is of record.  

The Board notes that the Veteran also initiated appeals on the issues of service connection for insomnia and a traumatic brain injury (TBI).  The RO granted entitlement to service connection for a TBI in a February 2013 rating decision.  As such, that claim is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  With regard to the claim for service connection for insomnia, a Statement of the Case was issued in February 2013 and the Veteran did not perfect an appeal of the issue by filing a substantive appeal (VA Form 9).  Rather, a March 2013 VA Form 9 expressly limited the appeal to the issues of service connection for a thoracic strain and hypertension, and the Veteran and his representative reiterated in the Board hearing that the only two issues on appeal were for a back disability and hypertension.  As such, the claim for service connection for insomnia is not before the Board.  




FINDINGS OF FACT

1.  The Veteran has current diagnoses of degenerative changes at L5-S1 and a thoracic/lumbar strain, and the evidence is in relative equipoise on the issue of whether the diagnoses are etiologically related to service.

2.  The Veteran has a current diagnosis of hypertension, which was diagnosed within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability (diagnosed as thoracic and lumbar strain with degenerative changes) are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including hypertension and arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension is considered manifest to a compensable degree when diastolic pressure is predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Back Disability

The Veteran contends that he injured his back during his deployment in Iraq, where he was required to wear body armor that weighed 100 pounds for three months.  He states that he could only remove it when he slept.  See the September 2011 statement.

The evidence of record indicates that the Veteran has current diagnoses of degenerative changes at L5-S1 and a thoracic/lumbar strain.  VA treatment records indicate that lumbar spine x-rays in July 2009 revealed degenerative change at L5-S1.  Additionally, the Veteran was diagnosed with a mild thoracic strain in a May 2010 VA examination, and he was diagnosed with a lumbar/thoracic strain in an October 2012 VA examination.  Thus, the current disability requirement for service connection for a back disability is satisfied.  

The evidence is in relative equipoise on the issue of whether the back disability is etiologically related to active service.  The Veteran's service treatment records (STRs) show that in a May 2009 separation examination, the Veteran's spine was found to be clinically normal and the Veteran did not report having any back problems.  In July 2009, however, the Veteran reported to a VA medical center that he had back pain and had worn body armor for three straight months in service.  

The May 2010 VA examination report indicates that the Veteran had some slight tenderness in the right subscapular area.  He had forward flexion to 57 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation to 65 degrees, and right lateral flexion to 62 degrees.  A thoracic spine x-ray was negative.  The examiner diagnosed a mild thoracic strain.

In an October 2012 VA thoracolumbar spine examination, the Veteran reported that he developed low back pain in service.  He denied upper thoracic spine pain and stated that he had low back pain that was sharp and occurred daily.  Range of motion measurements showed forward flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 or greater degrees.  There was no objective evidence of painful motion.  The Veteran had mild tenderness with palpation of the lower thoracic spine and lumbar spine regions, but no guarding or muscle spasms.  The examiner opined that the Veteran's current spine condition was not related to service.  He indicated that the Veteran did not seek treatment in service, that a spine examination performed at separation was normal, that back strains are ubiquitous and self-limited conditions that do not portend permanent residuals, and that the Veteran's current symptoms were mostly likely related to body habitus (BMI >46, class III/super obesity).

In June 2015, the Veteran testified in a Board hearing that he first noticed his back hurting when he returned home from Iraq in March 2009, and he was taking lots of ibuprofen.  He reiterated that he had to wear heavy body armor in Baghdad due to the threat level and fire received, and that the only time he took the armor off was to sleep.  He also indicated that there were times he had to run fast, sit in vehicles in a convoy with boxes of load-bearing gear, and carry multiple weapons, all of which contributed to his back injury.  The Veteran stated that he has experienced back pain continuously since service, and he is currently is prescribed a lumbar pillow, a TENS unit, a theracane, and lidocaine by VA for his back.  He also stated that he did physical therapy twice at VA, once in 2010 and again in 2013.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to definitively opine on both the nature and the etiology of the current back conditions.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this case, the Veteran's lay statements are credible because they have been generally consistent and are consistent and are consistent with the circumstances of service in Iraq.  The Veteran is competent to describe his observable symptom of having pain in his back.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are also underscored by the medical evidence dated just prior to separation from active service.  The Board finds it particularly significant that the Veteran first reported having back pain in July 2009, a few months after his service separation examination, but prior to his actual separation from service.  In addition, the Veteran has also consistently articulated that he wore heavy body armor during his deployment.  This fact adds to the credibility of the Veteran's reports.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has considered the October 2012 VA examiner's opinion.  The opinion, however, appears to be based at least in part on an incorrect fact.  The examiner indicated that the Veteran did not seek medical attention for back pain in service, yet also noted that he sought treatment in July 2009, which was prior to separation from service.  As such, the Board finds that there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," and the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds the onset of the back strain was during service and service connection for back disability is warranted.

Hypertension

The evidence of record indicates that the Veteran has a current diagnosis of hypertension.  See the May 2010 VA examination report.  

Hypertension was not diagnosed in active service.  STRs indicate that in a February 2005 service enlistment examination, the Veteran's blood pressure was taken four times.  The first measurement  showed a systolic blood pressure of 151 and a diastolic blood pressure of 87 (151/87).  Second and third readings were 139/74 and 139/78.  A manual blood pressure was 136/76.  In August 2006, the Veteran's blood pressure was 105/51, and in August 2007 it was 128/58.  In a May 2009 separation examination, the Veteran's pressure was 154/92 and a second measurement was 135/88.

In a VA examination conducted in May 2010, less than one year after separation from service, the Veteran's blood pressure readings were 154/90 (seated), 160/94 (standing), and 150/90 (supine).  The examiner diagnosed hypertension.  In addition, VA treatment records reveal that in May 2010, the Veteran's blood pressure was 132/90 and he was noted to have had an elevated diastolic blood pressure for the last three visits.  He was prescribed hydrochlorothiazide and lisinopril for his blood pressure.  

In June 2015, the Veteran testified in the Board hearing that he was currently taking three medications for blood pressure - hydrochlorothiazide, lisinopril, and topiramate.  He also stated that he had been given a blood pressure cuff, which he used daily to check his blood pressure.  

For VA purposes, hypertension should be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension means that the diastolic blood pressure is predominantly 90 or more.  Here, the Veteran had confirmed readings of hypertension at a May 2010 VA examination and in May 2010 VA treatment records.  Although there is not a third day in this time period confirming hypertension findings, the Veteran was diagnosed with hypertension at the VA examination and is noted to be taking medication to control his symptoms. 

Further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  Specifically, the Board could seek further medical opinion on the etiology of the current hypertension.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds service connection for hypertension is warranted based on the presumption that hypertension manifested to a compensable degree within one year of separation from service under 38 C.F.R. § 3.309.


ORDER

Service connection for a back disability (diagnosed as thoracic and lumbar strain with degenerative changes) is granted.

Service connection for hypertension is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


